NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: PELI POPOVICH HUNT,                      No. 14-55776

            Debtor.                             D.C. No. 2:13-cv-02705-MMM
______________________________

PELI POPOVICH HUNT, individual and              MEMORANDUM*
Trustee,

                Appellant,

 v.

ELISSA D. MILLER, Chapter 7 Trustee; et
al.,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                              Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Peli Popovich Hunt appeals pro se from the district court’s order affirming


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the bankruptcy court’s order granting the chapter 7 trustee’s motion to sell real

property. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the

district court’s decision on appeal from the bankruptcy court and apply the same

standards of review applied by the district court. In re Thorpe Insulation Co., 677

F.3d 869, 879 (9th Cir. 2012). We affirm.

      The bankruptcy court had jurisdiction to approve the sale of the real property

because an order approving the sale of estate property is enumerated as a core

bankruptcy proceeding that bankruptcy judges are empowered to hear and

determine. See 11 U.S.C. § 157(b). Hunt’s interest in the property became

property of the bankruptcy estate upon the filing of her bankruptcy petition. See 11

U.S.C. § 541(a)(1); Turner v. Cook, 362 F.3d 1219, 1225-26 (9th Cir. 2004) (all

legal or equitable interests of a debtor in property become property of the

bankruptcy estate upon the commencement of a bankruptcy case).

      Contrary to Hunt’s contention, the trustee’s motion was timely noticed.

Hunt was not entitled to the additional three days provided by Fed. R. Bankr. P.

9006(f) because the deadline to oppose the trustee’s motion was fixed by the

scheduled hearing date, and not the date of service. See Bankr. C.D. Cal. R. 9013-

1(f) (setting a party’s deadline to oppose a noticed motion).

      To the extent Hunt challenges the bankruptcy court’s order as the

representative of a separate legal entity, the appeal is dismissed because “a non-


                                          2                                    14-55776
lawyer ‘has no authority to appear as an attorney for others than himself.’” Johns

v. County of San Diego, 114 F.3d 874, 877 (9th Cir. 1997) (quoting C.E. Pope

Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief or arguments raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject Hunt’s contentions that the bankruptcy court and district court

demonstrated bias.

      All pending motions are denied.

      AFFIRMED.




                                         3                                    14-55776